Exhibit 10.15

 

SEABOARD CORPORATION

CASH BALANCE EXECUTIVE RETIREMENT PLAN

AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2013

 

--------------------------------------------------------------------------------


 

SEABOARD CORPORATION

CASH BALANCE EXECUTIVE RETIREMENT PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2013

 

TABLE OF CONTENTS

 

ARTICLE I. HISTORY AND PURPOSE

1

 

 

 

ARTICLE II. DEFINITIONS

1

 

 

 

2.1.

Accrued Benefit

1

2.2

Board

1

2.3.

Change of Control

1

2.4.

Code

2

2.5.

Committee

2

2.6.

Company

2

2.7

Disability

2

2.8.

Effective Date

3

2.9.

Eligible Spouse

3

2.10.

Event Payment Date

3

2.11.

Investment Account Conversion Date

3

2.12.

Investment Options

3

2.13.

Investment Return

3

2.14.

Market Interest Rate

3

2.15.

Normal Retirement Date

3

2.16.

Participant

3

2.17.

Participation Date

3

2.18.

Plan

3

2.19.

Plan Administrator

3

2.20.

Plan Year or Year

3

2.21.

Related Company

3

2.22.

Separation Date

4

2.23.

Separation from Service

4

2.24.

SERP Actuarial Value

4

2.25.

SERP Plan

5

2.26.

Year

5

2.27.

Years of Service

5

 

 

 

ARTICLE III. PARTICIPATION

5

 

 

 

3.1.

Participation Date

5

3.2.

Cessation of Participation

5

3.3.

Participation not Contract of Employment

5

3.4.

SERP Plan

5

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV. RETIREMENT BENEFITS

5

 

 

 

4.1.

Determination of Accrued Benefit

5

4.2.

Annual Allocation to Cash Balance Account

6

4.3.

Final Cash Balance Account Allocation

6

4.4.

Interest Allocation to Cash Balance Account

7

4.5.

Tax Distributions

7

 

 

 

ARTICLE V. PAYMENT OF BENEFITS

7

 

 

 

5.1.

Fully Vested Benefits

7

5.2.

Forfeitures

8

5.3.

Payment of Lump Sum

8

5.4.

Death Benefit

8

5.5.

Determination of Beneficiary

8

 

 

 

ARTICLE VI. FUNDING

8

 

 

 

6.1.

Unfunded Plan

8

 

 

 

ARTICLE VII. WITHHOLDING OF TAXES

9

 

 

 

7.1.

Tax Reporting

9

7.2.

Tax Withholding

9

 

 

 

ARTICLE VIII. PLAN ADMINISTRATOR

9

 

 

 

8.1.

Membership and Authority

9

8.2.

Delegation

10

8.3.

Information to be Furnished

10

8.4.

Plan Administrator’s Decision Final

10

8.5.

Remuneration and Expenses

10

8.6.

Indemnification of Committee Member

10

8.7.

Resignation or Removal of Committee Member

10

8.8.

Interested Committee Member

11

 

 

 

ARTICLE IX. CLAIMS PROCEDURE

11

 

 

 

9.1.

Claim

11

9.2.

Denial of Claim

11

9.3.

Review of Claim

11

9.4.

Final Decision

11

 

 

 

ARTICLE X. AMENDMENTS OR TERMINATION OF THE PLAN

11

 

 

 

10.1.

General

11

10.2.

Amendments for Compliance with Laws

12

10.3.

Automatic Changes in Interest Rate and Mortality Assumptions

12

 

- ii -

--------------------------------------------------------------------------------


 

ARTICLE XI. MISCELLANEOUS

12

 

 

 

11.1.

Captions

12

11.2.

Company Action

12

11.3.

Company Records

12

11.4.

Evidence

13

11.5.

Gender and Number

13

11.6.

Governing Law

13

11.7.

Non-Assignability

13

11.8.

Participant Cooperation

13

11.9.

Successors

13

11.10.

Unsecured General Creditor

14

11.11.

Validity

14

11.12.

Waiver of Notice

14

 

- iii -

--------------------------------------------------------------------------------


 

SEABOARD CORPORATION

CASH BALANCE EXECUTIVE RETIREMENT PLAN

AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2013

 

ARTICLE I.
HISTORY AND PURPOSE

 

Seaboard Corporation (the “Company”) adopted the Cash Balance Executive
Retirement Plan (the “Plan”) effective as of January 1, 2009.  The Company
previously adopted the Seaboard Corporation 409A Executive Retirement Plan (the
“SERP Plan”), amended and restated effective January 1, 2009.  The SERP Plan was
further amended and restated effective January 1, 2013.  Section 457A of the
Internal Revenue Code of 1986, as amended (the “Code”) provides for adverse tax
consequences to the employees of certain foreign affiliates of the Company
participating in the SERP Plan.  Accordingly, the Participants in the SERP Plan
listed on the Addendum A attached hereto were removed as Participants from the
SERP Plan, and became Participants under this Plan.  The purpose of this Plan is
to provide a supplemental retirement benefit to the Participants which is
substantially similar to the benefits that would have been provided to said
Participants under the SERP Plan.

 

The Plan is now further amended and restated as provided herein, effective
January 1, 2013.

 

The Plan is intended to satisfy the requirements of Code Section 457A.  The Plan
shall be interpreted and administered in a manner consistent with this intent.

 

ARTICLE II.
DEFINITIONS

 

For the purpose of this Plan, the following words and phrases shall have the
meaning indicated, unless the context clearly indicates otherwise:

 

2.1.                        Accrued Benefit means a Participant’s benefit
determined as of a particular time under the provisions of this Plan.

 

2.2.                        Board means the Board of Directors of Seaboard
Corporation.

 

2.3.                        Change of Control means an event or transaction
described below; provided, however, an event or transaction described below will
not be a Change of Control for purposes of a payment event under the Plan unless
it constitutes a change in the ownership or effective control of the Company, or
in the ownership of a substantial portion of the assets of the Company, within
the meaning of Code Section 409A(a)(2)(A)(v):

 

(a)                               The acquisition by any unrelated person or
entity of more than fifty percent (50%) of either the outstanding shares of
common stock or the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors;

 

--------------------------------------------------------------------------------


 

(b)                              The sale to an unrelated person or entity of
Company assets that have a total gross fair market value of more than
eighty-five percent (85%) of the total gross fair market value of all of the
assets of the Company immediately prior to such sale;

 

(c)                               The acquisition, whether by reorganization,
merger, consolidation, purchase or similar transaction, by any person or entity
or more than one person or entity acting as a group of more than fifty percent
(50%) of the outstanding shares of stock of the Company or the combined voting
power entitled to vote generally in the election of directors of the Company or
the entity in which the Company was reorganized, merged or consolidated into;

 

(d)                             The acquisition by any person or entity (other
than by any descendant of Otto Bresky, Senior or any trust established primarily
for the benefit of any descendant of Otto Bresky, Senior or any other related
person (including spouses) or entity) of more than fifty percent (50%) of either
the membership interests or the combined voting power of Seaboard Flour, LLC and
SFC Preferred LLC (or any successor-related companies) at any time when Seaboard
Flour, LLC and/or SFC Preferred LLC or any successor-related companies
collectively own fifty percent (50%) or more of the Company.

 

For purposes of determining whether there has been a Change of Control under
this Section 2.3, the attribution of ownership rules under Code
Section 318(a) shall apply.  Also for purposes of determining whether there has
been a Change of Control, “Company” means only Seaboard Corporation and any
successors to the business of Seaboard Corporation.

 

2.4.                        Code means the Internal Revenue Code of 1986, as
amended from time to time. References to any Section of the Internal Revenue
Code shall include any successor provision thereto.

 

2.5.                        Committee means the committee, if any, appointed to
administer this Plan pursuant to ARTICLE VIII.

 

2.6.                        Company means Seaboard Corporation, a Delaware
corporation, and any of its subsidiaries or affiliates that are participating in
this Plan, and any successors to the business of Seaboard Corporation and such
participating subsidiaries or affiliates.

 

2.7.                        Disability means a period in which the Participant
is (a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months; or (b) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than six (6) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan sponsored by the Company.

 

- 2 -

--------------------------------------------------------------------------------


 

2.8.                        Effective Date means the effective date of this
Plan, which is January 1, 2009.

 

2.9.                        Eligible Spouse means the spouse of a Participant to
whom the Participant was married on the date payment of the Participant’s vested
Accrued Benefit commences, or, if earlier, on the date of the Participant’s
death. The length of the marriage prior to either of such dates shall not be
taken into consideration.

 

2.10.                Event Payment Date has the meaning given to such term in
Section 4.3.

 

2.11.                Investment Account Conversion Date means the date, as
specified in Appendix A, upon which a Participant’s Accrued Benefit is converted
to an account subject to Investment Return.

 

2.12.                Investment Options means the investment options selected by
the Committee from time to time among which a Participant may direct the
investment of his or her Account, if any, in accordance with procedures
established by the Committee.

 

2.13.                Investment Return means the amount of earnings, gains or
losses applicable to the Participant’s Account, if any, as measured by the
Investment Options applicable pursuant to the Participant’s direction or as
otherwise provided herein.

 

2.14.                Market Interest Rate shall mean for each Year the
equivalent annual rate of the Moody’s AA Long Term Corporate Bond Yield Index,
as of the first day of such Year in which the index is published, or such other
rate which is established by the Committee from time to time.

 

2.15.                Normal Retirement Date means the first day of the calendar
month coinciding with or next following date the Participant attains age
sixty-two (62).

 

2.16.                Participant means any individual who is designated as a
Participant in the Plan as provided in Section 3.1 and who has not ceased to be
a Participant under Section 3.2.

 

2.17.                Participation Date means the date an employee becomes a
Participant, as provided in Section 3.1.  The Participation Date of each
Participant shall be stated on Addendum A.

 

2.18.                Plan means the Seaboard Corporation Cash Balance Executive
Retirement Plan as set forth herein and as amended from time to time.

 

2.19.                Plan Administrator means the Committee, if any, but if at
any time there is no Committee acting hereunder then the Plan Administrator will
be Seaboard Corporation.

 

2.20.                Plan Year or Year means the twelve (12) month period
beginning January 1 and ending December 31.

 

2.21.                Related Company means any corporation which is a member of
a controlled group of corporations (as defined in Code Section 414(b)) that
includes the Company or any

 

- 3 -

--------------------------------------------------------------------------------


 

corporation or other entity with whom the Company is considered a single
employer under Code Section 414(c).

 

2.22.                Separation Date means the date the Participant has a
Separation from Service.

 

2.23.                Separation from Service means the Participant’s termination
of employment with the Company.  Whether a termination of employment has
occurred shall be determined based on whether the facts and circumstances
indicate the Participant and Company reasonably anticipate that no further
services will be performed by the Participant for the Company; provided,
however, that a Participant shall be deemed to have a termination of employment
if the level of services he or she would perform for the Company after a certain
date permanently decreases to no more than twenty percent (20%) of the average
level of bona fide services performed for the Company (whether as an employee or
independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Company if the Participant has
been providing services to the Company for less than 36 months).  For this
purpose, a Participant is not treated as having a Separation from Service while
he or she is on a military leave, sick leave, or other bona fide leave of
absence, if the period of such leave does not exceed six (6) months, or if
longer, so long as the Participant has a right to reemployment with the Company
under an applicable statute or by contract.  Where used in this Section 0, the
term Company includes any Related Company.

 

2.24.                SERP Actuarial Value means, with respect to each
Participant, the amount which would have been such Participant’s Actuarial Value
under the SERP Plan if Participant had remained a Participant in such SERP Plan
through the date as of which the SERP Actuarial Value is being determined
pursuant to this Plan, but with the following revisions:

 

(a)                               Final Average Earnings shall, unless otherwise
provided in an agreement between the Participant and the Company, not exceed:
(i) for Edward Gonzalez, one hundred percent (100%) of his 2011 Earnings; and
(ii) with respect to any other Participant, one hundred fifty percent (150%) of
such Participant’s 2011 Earnings.

 

(b)                              Years of Accrual Service, with respect to
post-Participation Date Accrual Service, shall, unless otherwise provided in an
agreement between a Participant and the Company, be limited to twenty (20) Years
of Accrual Service from the Participation Date with respect to each respective
Participant.

 

(c)                               Actuarial Value shall mean the lump sum
equivalent value as of the date a Participant’s Accrued Benefit is being
determined by using (i) the average annual interest rate on 30-year Treasury
securities, as specified by the Commissioner of the Internal Revenue Service
(the “Commissioner”) for the thirty-six (36) month period ending on November
immediately preceding the Plan Year in which such lump sum is being calculated;
and (ii) the applicable mortality table used for purposes of satisfying the
requirements of Code Section 417(e).

 

- 4 -

--------------------------------------------------------------------------------


 

(d)                             The Actuarial Value of each Tax Distribution
pursuant to Section 4.5 below already made for such Participant shall be
subtracted from the SERP Actuarial Value.

 

2.25.                SERP Plan means the Seaboard Corporation 409A Executive
Retirement Plan, adopted by Seaboard Corporation effective January 1, 1999, as
amended and restated effective January 1, 2009, but not including the amendments
made which are effective January 1, 2013.

 

2.26.                Year means a calendar year.

 

2.27.                Years of Service at any particular time means the Years of
Service as defined in the SERP Plan.

 

ARTICLE III.
PARTICIPATION

 

3.1.                        Participation Date.  Those persons who are set forth
on Addendum A shall be Participants in the Plan on the Effective Date.  There
will be no other Participants in the Plan.  Such employee’s Participation Date
will be the date specified by the President of Seaboard Corporation.

 

3.2.                        Cessation of Participation.  A Participant will
cease to be a Participant when he no longer has an Accrued Benefit.

 

3.3.                        Participation not Contract of Employment. The Plan
does not constitute a contract of employment, and participation in the Plan will
not give any Participant the right to continue in the employ of or provide
services to the Company, or interfere in any way with the right of the Company
to terminate the employment of the Participant or give any right or claim to any
benefit under the terms of the Plan unless such right or claim is specifically
vested under the terms of the Plan.

 

3.4.                        SERP Plan. This Plan is provided to the Participants
in lieu of any benefit under the SERP Plan.  On the Effective Date, the
Participants shall no longer have any benefit under the SERP Plan, whether or
not accrued or vested, and in consideration of this Plan, such benefit and
Participant’s rights under said SERP Plan shall be terminated and void.

 

ARTICLE IV.
RETIREMENT BENEFITS

 

4.1.                        Determination of Accrued Benefit.  A Participant’s
Accrued Benefit is a benefit payable in the form of a lump sum payment made on
the date described in Section 5.3 or Section 5.4 below, in an amount equal to
the balance in the Cash Balance Account as of the Event Payment Date (as defined
in Section 4.3 below).

 

(a)                               Calculation Through Investment Account
Conversion Date. The Cash Balance Account for each Participant shall equal:
(a) the SERP Lump Sum Actuarial Value, as shown on Addendum B attached hereto;
plus/minus (b) the cumulative amount of all Annual Cash Balance Allocations made

 

- 5 -

--------------------------------------------------------------------------------


 

pursuant to Section 4.2 below; plus/minus (c) the Final Cash Balance Account
Allocation made pursuant to Section 4.3 below; plus (d) the Interest Allocation
made pursuant to Section 4.4 below; less (e) the sum of all Tax Distributions
made pursuant to Section 4.5 below.

 

(b)                              Calculation After Investment Account Conversion
Date. If no Event Payment Date precedes the Investment Account Conversion Date,
then a Final Cash Balance Account Allocation shall be made as of the Investment
Account Conversion Date, pursuant to Section 4.3 below. Upon and after the
Investment Account Conversion Date, the Participant’s Accrued Benefit shall be
deemed invested in one or more Investment Options as directed or deemed directed
by the Participant pursuant to procedures established by the Committee. At such
times as determined by the Committee, such as when a Participant’s entire Cash
Balance Account is to be distributed hereunder, and at the end of each Year, the
Investment Return will be credited (in the case of net earnings) or charged (in
the case of net losses) to the Participant’s Account based upon information
available as near as administratively feasible to the applicable determination
date. Any distribution from a Participant’s Account will be charged to the
Account as of the time of the distribution.

 

4.2.                        Annual Allocation to Cash Balance Account.  The
Company shall cause its actuary to calculate the SERP Actuarial Value as of
December 31 for each Year that ends on or before the Investment Account
Conversion Date. This calculation shall occur approximately thirty (30) days
before the end of the Year. To the extent the SERP Actuarial Value is more than
the then Cash Balance Account (taking into account the Interest Allocation and
the Tax Distribution to be made pursuant to Sections 4.4 and 4.5 below) (the
“Deficiency”), there shall be added to the Cash Balance Account an amount equal
to the Deficiency.  To the extent the SERP Actuarial Value is less than the then
Cash Balance Account (taking into account the Interest Allocation and the Tax
Distribution, if any, to be made pursuant to Sections 4.4 and 4.5 below) (the
“Surplus”), there shall be deducted from the Cash Balance Account an amount
equal to the Surplus (the amount added to or deducted from the Cash Balance
Account pursuant to this Section 4.2 being hereinafter referred to as the
“Annual Cash Balance Allocation”).

 

4.3.                        Final Cash Balance Account Allocation.  As soon as
practicable after the earliest to occur of: (a) a Participant’s Separation of
Service; (b) a Participant’s Disability; (c) a Participant’s death; or (d) a
Change of Control (each, an “Event Payment Date”), preceding or coinciding with
the Investment Account Conversion Date, the Company shall cause its actuary to
calculate the SERP Actuarial Value as of the Event Payment Date.  If no Event
Payment Date precedes the Investment Account Conversion Date, the Company shall
cause its actuary to calculate the SERP Actuarial Value as of the Investment
Account Conversion Date. To the extent the SERP Actuarial Value is more than the
then Cash Balance Account (taking into account the Interest Allocation to be
made pursuant to Section 4.4 below) (the “Final Deficiency”), there shall be
added to the Cash Balance Account an amount equal to the Final Deficiency.  To
the extent the SERP Actuarial Value is less than the then Cash Balance Account
(taking into account the Interest Allocation to be made pursuant to Section 4.4
below) (the “Final

 

- 6 -

--------------------------------------------------------------------------------


 

Surplus”), there shall be deducted from the Cash Balance Account an amount equal
to the Final Surplus (the amount being added to or deducted from the Cash
Balance Account pursuant to this Section 4.3 being hereinafter referred to as
the “Final Cash Balance Allocation”).

 

4.4.                        Interest Allocation to Cash Balance Account.  Simple
interest shall accrue on the amount of the Cash Balance Account at the Market
Interest Rate, through the earlier of the Event Payment Date or the Investment
Account Conversion Date.  Such interest shall be allocated to the account as of
the end of each Year and as of the Event Payment Date, if any, that precedes or
coincides with the Final Cash Balance Allocation (the “Interest Allocation”).

 

4.5.                        Tax Distributions.  To the extent there is an amount
includible in income by reason of Section 457A of the Code (both before and
after the Investment Account Conversion Date), the Company shall pay to each
Participant before the end of each Year an amount equal to the product of:
(a) the Tax Distribution Percentage (as defined below); and (b) the sum of the
Annual Cash Balance Allocation and the Interest Allocation for such Year
included in income under Section 457A of the Code, provided such sum is
positive, representing the estimated federal and state taxes the Participant
will incur as a result of said allocations (the “Annual Tax Distribution”).

 

In connection with any reporting of the SERP Lump Sum Actuarial Value as income
on the W-2 of a Participant pursuant to Section 7.1 below, the Company shall pay
to such Participant a payment of the Tax Distribution Percentage of the amount
of the SERP Lump Sum Actuarial Value, representing the estimated federal and
state income taxes the Participant will incur as a result of said reporting (the
“SERP Tax Distribution”) (the sum of the Annual Tax Distributions and the SERP
Tax Distribution are collectively referred to as the “Tax Distributions”).  The
SERP Tax Distribution shall be made from Annual Cash Balance Allocations made
for Years of Accrual Service accruing after 2008.

 

For purposes of this Agreement, the Tax Distribution Percentage for each
Participant shall initially be as set forth on Addendum B.  The Company may
increase or decrease the Tax Distribution Percentage for any Year and
participant by a notice to each Participant.

 

ARTICLE V.
PAYMENT OF BENEFITS

 

5.1.                        Fully Vested Benefits. A Participant will be fully
vested in the Participant’s Accrued Benefit upon the first to occur of:

 

(a)                               The Participant’s Normal Retirement Date if
the Participant is an employee of the Company or a Related Company on the
Participant’s Normal Retirement Date; or

 

(b)                              The Participant’s Disability as determined by
the Committee if such disability occurs while the Participant is an employee of
the Company or a Related Company; or

 

- 7 -

--------------------------------------------------------------------------------


 

(c)                               The Participant’s death while the Participant
is an employee of the Company or a Related Company; or

 

(d)                             The Participant’s completion of five Years of
Service; or

 

(e)                               A Change of Control.

 

5.2.                        Forfeitures.  If the Participant does not have a
vested Accrued Benefit under the provisions of Section 5.1 upon the
Participant’s Separation Date, then the Participant’s Accrued Benefit will be
forfeited.

 

5.3.                        Payment of Lump Sum.  The Participant’s vested
Accrued Benefit shall be paid in a lump sum payment as soon as administratively
feasible in accordance with then applicable provisions of the Code upon the
earlier of:  (a) the Participant has a Separation from Service; (b) there has
been a Change of Control which occurs prior to the date the Participant has a
Separation from Service; or (c) the Participant incurs a Disability prior to the
date the Participant has a Separation from Service.  Payment of all or a portion
of the Accrued Benefit may be delayed by up to six (6) months in accordance with
the then applicable provisions of the Code.

 

5.4.                        Death Benefit.  If the Participant dies prior to the
lump sum payment of Participant’s Accrued Benefit, then the Participant’s vested
Accrued Benefit will be paid to the Participant’s beneficiary as determined
under Section 5.5 as soon as practical after the Participant’s death in the form
of a lump sum payment.

 

5.5.                        Determination of Beneficiary.  Each Participant from
time to time may designate any person or persons, trust, estate or charitable
institution (who may be designated concurrently or contingently) to whom the
Participant’s vested Accrued Benefit under the Plan will be paid if the
Participant dies prior to the lump sum payment of the Participant’s Accrued
Benefit.  A beneficiary designation will be effective only if filed in writing
with the Plan Administrator while the Participant is alive.  The Participant’s
beneficiary will be the beneficiary designated on the last such written
designation filed by the Participant prior to the Participant’s death.

 

If a Participant fails to validly designate a beneficiary, then the
Participant’s beneficiary will be the Participant’s Eligible Spouse, but if the
Participant is not survived by an Eligible Spouse then the Participant’s
beneficiary will be the personal representative of the Participant’s estate;
provided, however, if the Participant does not otherwise have a probate estate,
the Plan Administrator may pay the Participant’s vested Accrued Benefit to such
person or persons whom the Plan Administrator determines, in the Plan
Administrator’s sole and absolute discretion, would be the beneficiaries in a
probate proceeding, and the Plan Administrator shall have no liability to any
person for any such determination.

 

ARTICLE VI.
FUNDING

 

6.1.                        Unfunded Plan.  This Plan is an unfunded plan for
income tax purposes and for purposes of Title I of ERISA.  With the approval of
the President or the Board, the Company

 

- 8 -

--------------------------------------------------------------------------------


 

may from time to time deposit assets in a trust established by the Company that
is subject to the creditors of the Company but which assets must otherwise be
used for the purpose of paying Accrued Benefits hereunder.  In the event of a
Change of Control, the Company will, as soon as practical following such Change
of Control, deposit or cause to be deposited in such trust an amount sufficient
(as determined by the Company’s actuary for its Pension Plan) to pay all vested
Accrued Benefits of the Participants as determined as of the first day following
such Change of Control, to the extent such amounts are not payable within ninety
(90) days of the Change in Control.

 

ARTICLE VII.
WITHHOLDING OF TAXES

 

7.1.                        Tax Reporting.  The W-2 prepared by the Company for
Participants for each Year (and after the Event Payment Date) shall report the
Annual Cash Balance Allocation (Final Cash Balance Allocation) and the Interest
Allocation pursuant to Section 4.4 above, provided the net amount of said
allocations is positive, to the extent such inclusion in income is required by
Section 457A of the Code or otherwise.  Notwithstanding the foregoing, a W-2
will not include any allocation pursuant to this Plan as income for a
Participant until the Participant is fully vested in the Plan, and the W-2 for
the Year in which the Participant becomes vested shall report all income through
the end of the Year in which the Participant becomes vested.

 

In the event a Participant’s Accrued Benefit has not been paid to such
Participant before December 31, 2017, then the W-2 for such Participant for the
year ended December 31, 2017 shall report as income the SERP Lump Sum Actuarial
Value, to the extent such reporting is required by Section 457A of the Code.

 

7.2.                        Tax Withholding.  The Company has the right to
retain and withhold from any payment of benefits hereunder the amount of taxes
required by any government to be withheld or otherwise be deducted and paid with
respect to such payment.

 

ARTICLE VIII.
PLAN ADMINISTRATOR

 

8.1.                        Membership and Authority. The Board will appoint, or
delegate the appointment of, a Committee to act as Plan Administrator.  In the
event a Committee is acting as Plan Administrator, the Committee shall act by a
majority of its members uninterested except to the extent it has delegated
responsibilities hereunder.  The Plan Administrator shall have the following
powers, rights and duties in addition to those vested in it elsewhere in the
Plan:

 

(a)                               To adopt such rules of procedure and
regulations as, in its opinion, may be necessary for the proper and efficient
administration of the Plan and as are consistent with the provisions of the
Plan.

 

(b)                              To enforce the Plan in accordance with its
terms and with such applicable rules and regulations as may be adopted.

 

- 9 -

--------------------------------------------------------------------------------


 

(c)                               To construe and interpret the Plan in the Plan
Administrator’s sole discretion, and to determine all questions arising under
the Plan, including the power to determine the rights of Participants and their
beneficiaries and the amount of their respective benefits.

 

(d)                             To maintain and keep adequate records concerning
the Plan and concerning its proceedings and acts in such form and detail as the
Plan Administrator may decide.

 

(e)                               To direct all payments of benefits under the
Plan.

 

8.2.                        Delegation.  In exercising its authority to control
and manage the operation and administration of the Plan, the Plan Administrator
may employ agents and counsel (who may also be employed by the Company) and
delegate to them such powers as the Plan Administrator deems desirable.

 

8.3.                        Information to be Furnished.  The Company shall
furnish the Plan Administrator or its delegees such data and information as may
be required. The records of the Company as to an employee’s or Participant’s
period of employment, Separation from Service and the reason therefore, leave of
absence and compensation will be conclusive on all persons unless determined to
be incorrect.

 

8.4.                        Plan Administrator’s Decision Final.  Any
interpretation of the Plan and any decision on any matter within the discretion
of the Plan Administrator made in good faith is binding on all persons. A
misstatement or other mistake of fact shall be corrected when it becomes known,
and the Plan Administrator shall make such adjustment on account thereof as it
considers equitable and practicable.

 

8.5.                        Remuneration and Expenses.  No remuneration shall be
paid to the Plan Administrator (or any Committee member) for services
hereunder.  All expenses of the Plan Administrator (or a Committee member)
incurred in the performance of the administration of the Plan shall be
reimbursed by the Company.

 

8.6.                        Indemnification of Committee Member.  The Committee
and the individual members thereof shall be indemnified by the Company against
any and all liabilities, losses, costs, and expenses (including fees and
expenses) of whatsoever kind and nature which may be imposed on, incurred by or
asserted against the Committee or the members by reason of the performance of a
Committee function if the Committee or such members did not act dishonestly or
in willful or negligent violation of the law or regulations under which such
liability, loss, cost or expense arises.

 

8.7.                        Resignation or Removal of Committee Member.  A
Committee member may resign at any time by giving ten (10) days’ advance written
notice to the Company and the other Committee members. The Company may remove a
Committee member by giving advance written notice to him or her, and the other
Committee members.

 

- 10 -

--------------------------------------------------------------------------------


 

8.8.                        Interested Committee Member.  A member of the
Committee may not decide or determine any matter or question concerning his or
her own benefits under the Plan.

 

ARTICLE IX.
CLAIMS PROCEDURE

 

9.1.                        Claim.  Any person claiming a benefit, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request in writing to the Committee which shall respond
in writing as soon as practicable.

 

9.2.                        Denial of Claim.  If the claim or request is denied,
the written notice of denial shall be made within ninety (90) days of the date
of receipt of such claim or request by the Committee and shall state:

 

(a)                               The reason for denial, with specific reference
to the Plan provisions on which the denial is based.

 

(b)                              A description of any additional material or
information required and an explanation of why it is necessary.

 

(c)                               An explanation of the Plan’s claim review
procedure.

 

9.3.                        Review of Claim.  Any person whose claim or request
is denied or who has not received a response within ninety (90) days may request
review by notice given in writing to the Committee within sixty (60) days of
receiving a response or one hundred fifty (150) days from the date the claim was
received by the Committee. The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a hearing.
On review, the claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.

 

9.4.                        Final Decision.  The decision on review shall
normally be made within sixty (60) days after the Committee’s receipt of a
request for review. If an extension of time is required for a hearing or other
special circumstances, the claimant shall be notified and the time limit shall
be one hundred twenty (120) days after the Committee’s receipt of a request for
review.  The decision shall be in writing and shall state the reasons and
relevant plan provisions. All decisions on review shall be final and bind all
parties concerned.

 

ARTICLE X.
AMENDMENTS OR TERMINATION OF THE PLAN

 

10.1.                General.  The Board may, at any time or times, amend the
Plan, pursuant to written resolution adopted by the Board; provided, however, no
amendment shall be effective to decrease or adversely affect the (i) amount of
any Participant’s Accrued Benefit as of January 1, 2013; (ii) the benefit that
will accrue or be paid to such Participant; or (iii) subject to the last
sentence of Section 10.3, the lump sum value of any Accrued Benefit under the
Plan, unless the Participant agrees to such amendment, and no amendment may
relieve the Company of its obligations under ARTICLE IV unless all of the
Participants agree to such amendment.  If,

 

- 11 -

--------------------------------------------------------------------------------


 

without a Participant’s consent, any amendment adversely affects or reduces a
Participant’s Accrued Benefit as of January 1, 2013, or in any way reduces the
benefit that will accrue or be paid to the Participant under the Plan, then such
purported amendment shall not apply to such Participant and the Plan provisions
as in effect immediately before such amendment shall remain in effect for such
Participant.

 

10.2.                Amendments for Compliance with Laws.  In addition to the
preceding amendment authority of the Board, the appropriate officers of the
Company are authorized to amend the Plan from time to time as they deem
advisable for purposes of complying with any provisions of the Internal Revenue
Code and Treasury Regulations and any other guidance issued by the Secretary of
the Treasury; provided, however, in the event an amendment is made by the Board,
the Committee or an authorized officer in order to conform the Plan to
applicable changes in law which amendment results in a reduction to the Accrued
Benefit or the benefit that will accrue or be paid to any Participant, the
Company shall establish an alternative provision or plan that will provide
benefits to such Participants that are substantially equal to the benefits
reduced in this Plan as a result of such amendment.  To be certain, if any such
amendment to the Plan is made to conform the Plan to applicable law and this
results in an increase in the federal, state or local income taxes payable upon
receipt of the Accrued Benefit, the Company shall not establish an alternative
provision or plan that will pay or reimburse Participants for such taxes.

 

10.3.                Automatic Changes in Interest Rate and Mortality
Assumptions.  Notwithstanding any of the foregoing provisions in this ARTICLE X,
it is understood that, as the formula to calculate a benefit under the SERP Plan
and thus hereunder contains certain interest rate and mortality assumptions,
which change from time to time, changes to such interest rate (such as an
increase in the 30-year Treasury securities rate) or mortality assumptions which
are otherwise in accordance with the SERP Plan as of January 1, 2013 but which
may result in a reduction in absolute (but not actuarial) benefits are not
considered to decrease or adversely affect the amount of a Participant’s Accrued
Benefit.

 

ARTICLE XI.
MISCELLANEOUS

 

11.1.                Captions.  The captions of articles, sections, paragraphs
and subparagraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

 

11.2.                Company Action.  Except as may be specifically provided
herein, any action required or permitted to be taken by the Company may be taken
on behalf of the Company by the President of the Company.

 

11.3.                Company Records.  Records of the Company as to an
employee’s or Participant’s period of employment, Separation from Service and
the reason therefore, leaves of absence, reemployment and compensation will be
conclusive on all persons, unless determined by the Plan Administrator to be
incorrect.

 

- 12 -

--------------------------------------------------------------------------------


 

11.4.                Evidence.  Evidence required of anyone under the Plan may
be by certificate, affidavit, document or other information which the person
acting on it considers pertinent and reliable, and may be signed, made or
presented by the proper party or parties.

 

11.5.                Gender and Number.  Where the context permits, words in the
masculine gender shall include the feminine and neuter genders, the plural shall
include the singular, and the singular shall include the plural.

 

11.6.                Governing Law.  Except to the extent governed by ERISA, the
provisions of this Plan shall be construed and interpreted according to the laws
of the state of Delaware.

 

11.7.                Non-Assignability. Neither a Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly hereby declared to be
unassignable and nontransferable.  No part of the amounts payable shall, prior
to actual payment, be subject to seizure or separation for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or another person’s bankruptcy or insolvency.

 

11.8.                Participant Cooperation.  A Participant will cooperate with
the Company by furnishing any and all information requested by the Company in
order to facilitate the payment of benefits hereunder and such other action as
may be requested by the Company.

 

11.9.                Successors.  The provisions of this Plan shall bind and
inure to the benefit of the Company and its successors and assigns.  The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise acquire all
or substantially all of the business and assets of the Company, and successors
of any such corporation or other business entity.

 

- 13 -

--------------------------------------------------------------------------------


 

11.10.        Unsecured General Creditor. Participants and their beneficiaries,
heirs, successors, and assigns will have no secured interest or claim in any
property or assets of the Company whether or not such assets are held in a trust
that may be used for the purpose of paying benefits hereunder.  For purposes of
the Plan, any and all of the Company’s assets shall be, and remain, the general,
unpledged, assets of the Company. The Company’s obligation under the Plan shall
be merely that of an unfunded and unsecured promise of the Company to pay money
in the future.  No Company shall have any obligation under this Plan with
respect to individuals other than that Company’s employees.

 

11.11.        Validity.  In case any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal and invalid provision had never been inserted herein.

 

11.12.        Waiver of Notice. Any notice required under the Plan may be waived
by the person entitled to notice.

 

The Company hereby agrees to the provisions of this Plan, and, in Witness
Thereof, the Company causes this Agreement to be executed on this   21   day of
   December   , 2012.

 

 

SEABOARD CORPORATION

 

 

 

 

 

By:

/s/ Steven J. Bresky

 

 

Steven J. Bresky

 

 

President

 

- 14 -

--------------------------------------------------------------------------------


 

ADDENDA

 

TO

SEABOARD CORPORATION

CASH BALANCE EXECUTIVE RETIREMENT PLAN,

AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2013

 

Following is a list of the Addenda to the Seaboard Corporation Cash Balance
Executive Retirement Plan, Amended and Restated Effective January 1, 2013, which
is filed with the Securities and Exchange Commission (“SEC”).  Seaboard
Corporation (“Seaboard”) undertakes to provide to the SEC the Addenda, as
requested, subject to Seaboard’s right to request confidential treatment under
the Freedom of Information Act.

 

Addendum A  --  Participants

Addendum B  --  Lump Sum Actuarial Value (as of January 1, 2009)

 

- 15 -

--------------------------------------------------------------------------------